Electronically Filed
                                                     Supreme Court
                                                     SCWC-XX-XXXXXXX
                                                     16-MAR-2021
                                                     09:45 AM
                                                     Dkt. 11 ODSAC


                         SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                       WILLIE JAMES JONES,
                Petitioner/Petitioner-Appellant,

                               vs.

                        STATE OF HAWAI#I,
                 Respondent/Respondent-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
  (CAAP-XX-XXXXXXX; S.P.P. NO. 17-1-0012; CR. NO. 1PC950001384)

       ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI
   (By: Recktenwald, C.J., Nakayama, Wilson, and Eddins, JJ.,
    and Circuit Judge Loo, in place of McKenna, J., recused)

          It appearing that the judgment on appeal in the above-

referenced matter not having been filed by the Intermediate Court

of Appeals at the time the application for writ of certiorari was

filed, see Hawai#i Revised Statutes § 602-59(a) (2017)); see also

Hawai#i Rules of Appellate Procedure (HRAP) Rule 36(b)(1) (2016),

          IT IS HEREBY ORDERED that Petitioner/Petitioner-

Appellant’s application for writ of certiorari, filed March 11,

2021, is dismissed without prejudice to re-filing the application

pursuant to HRAP Rule 40.1(a) (2017)   (“The application shall be
filed within thirty days after the filing of the intermediate

court of appeals’ judgment on appeal or dismissal order, unless

the time for filing the application is extended in accordance

with this rule.”).

          DATED:   Honolulu, Hawai#i, March 16, 2021.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Michael D. Wilson

                                     /s/ Todd W. Eddins

                                     /s/ Rhonda I.L. Loo




                                 2